             Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

CASSANDRA KINCAID                                    )
                                                     )
                PLAINTIFF,                           )
                                                     )
v.                                                   )
                                                     )
UNIFIED SCHOOL DISTRICT NO. 500,                     )       Case No.
KANSAS CITY, KANSAS;                                 )
                                                     )
                DEFENDANT.                           )


                            COMPLAINT WITH JURY DEMAND

        Plaintiff Cassandra Kincaid seeks a jury trial on all claims in this Complaint. For her

complaint against Defendants, Plaintiff states as follows:

                                        Nature of the Case

     1. Ms. Kincaid was and is a successful assistant principal working for a middle school in

Unified School District No. 500. After she appropriately reported the sexual assault of a female

student at her school, her principal, a male, formally reprimanded her and harassed her. The

reprimand directly led to the denial of promotion and advancement in the Defendant School

District.

     2. Plaintiff seeks monetary damages on her federal claims of unlawful discrimination and

retaliation based on gender under Title VII, 42 U.S.C. § 2000e et seq. and under Title IX of the

Education Amendments of 1972 (“Title IX”), 20 U.S.C. § 1681(a).

                                     Jurisdiction and Venue

     3. The United States District Court for the District of Kansas has subject matter jurisdiction

over this action because it presents a federal question within 28 U.S.C. § 1331 and presents a civil
              Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 2 of 13




rights claim within 28 U.S.C. § 1343. The Court also has jurisdiction over the over the Title VII

claims under 42 U.S.C. § 2000e-5(f)(3).

    4. Venue is proper in the United States District Court for the District of Kansas under 28

U.S.C. § 1391(b)(1) and (2), since a substantial part of the events giving rise to the claims occurred

in this District.

    5. Plaintiff’s action for damages is authorized by 42 U.S.C. § 2000e et seq., which provides

for redress, including actual and punitive damages and recovery of attorneys’ fees, when an

individual has suffered discrimination in employment based on race or gender. This Court has

jurisdiction over Plaintiff’s claim as Plaintiff filed a timely Charge of Discrimination with the

EEOC and the EEOC issued a right-to-sue letter mailed on January 26, 2021.

                                            The Parties

    6. Plaintiff Kincaid is and has been at all relevant times a citizen of the State of Missouri.

    7. Defendant Unified School District No. 500 (“USD No. 500") of Kansas City, Kansas, is

and has been at all relevant times, a unified school district of the state of Kansas, and may sue and

be sued in its own name. K.S.A. 72-8201. The Unified School District may be served with process

by serving the Clerk or Secretary of the Board of Education at the USD No. 500 Central Office at

2010 N. 59th Street, Kansas City, Kansas, 66104.

                                  Administrative Requirements

    8. On or about November 13, 2020, Plaintiff timely filed a complaint with the Equal

Opportunity Employment Commission (EEOC) alleging she had been discriminated against on the

basis of gender and retaliated against.

    9. On January 26, 2021.the EEOC issued a Notice of Suit Rights to Plaintiff. See Exhibit A.

    10. This lawsuit has been filed within 90 days of receipt of the Notice of Right to Sue.


                                                  2
             Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 3 of 13




                                       Factual Background

   11. Defendant USD No. 500 is a school district located in Kansas City, Kansas, a recipient of

federal funds.

   12. Plaintiff worked for USD No. 500 for 20 years, most recently as an Assistant Principal at

Central Middle School.

   13. Plaintiff was and is a valued employee and a successful Assistant Principal.

   14. On or about March 21, 2019, a female student reported to Plaintiff that she had been

sexually assaulted days earlier in stairwell by a male student.

   15. Plaintiff properly contacted the Defendant’s Director of Student Services for guidance on

how to proceed administratively given that the male student was in special education.

   16. The Defendant’ Director of Student Services informed her that she should proceed with a

“B-level hearing” based on the female student’s report.

   17. Plaintiff’s supervisor, Principal Skretta, was not in the building at the time Plaintiff

received the report, so she informed her Principal of what happened.

   18. The next day, Principal Skretta met Plaintiff and appeared angry, questioning why she

would have reported the alleged sexual assault to the Director of Student Services.

   19. On or about March 25, 2019, Principal Skretta emailed Plaintiff and another administrator

that he wanted to be informed prior to any discipline of any special education student.

   20. On or about March 26, 2019, Principal Skretta emailed Plaintiff and other administrators

and announced that he was reducing the male student’s suspension and that a “manifestation” was

not necessary. After correction from the Defendant’s Director of Student Services later that day,

Principal Skretta reinstituted the 10-day suspension, “manifestation,” and hearing Plaintiff had

originally recommended.


                                                 3
              Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 4 of 13




   21. That same day, he told Plaintiff that she should not attend the hearing, even though she was

the person who handled the suspension.

   22. On or about March 29, 2019, Principal Skretta wrote up Plaintiff, presenting her with a

formal reprimand regarding how she responded to female student’s report of sexual assault.

Plaintiff asked him what policy or procedure she had violated, and he admitted none.

   23. Defendant’s policies do not allow assistant principals to receive a formal reprimand unless

a policy or procedure had been violated.

   24. That same day, March 29, 2019, Plaintiff requested a meeting with Principal Skretta’s

supervisor, and then met with two other Defendant administrators, providing them a letter that

recounted her conduct with respect to the female student’s report.

   25. On or about April 1, 2019, Plaintiff met with Principal Skretta and another administrator,

during which Principal Skretta raised his voice after Plaintiff again asked him what policy she had

violated. At the meeting, Principal Skretta again stated that Plaintiff was receiving a formal written

reprimand that would go in Plaintiff’s HR file.

   26. Later that month, Plaintiff reported Principal Skretta’s conduct to Defendnat’s

administrators, who told her they needed to investigate her report.

   27. Throughout Spring of 2019, Principal Skretta began to exclude Plaintiff from meetings and

communications, leaving Plaintiff to find out about meetings from her subordinates and

colleagues.

   28. Plaintiff reported Principal Skretta’s conduct several times to Defendant’s administration,

and met with the administrators to ask that Principal Skretta’s conduct be stopped. The conduct

continued, however.




                                                  4
             Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 5 of 13




   29. On or about April 25, 2019, Plaintiff reported to Principal Skretta that she had seen through

video cameras the male student leaving a classroom several times during class without an escort

or teacher checking on him. He did not permit her to take action.

   30. On May 5, 2019, Plaintiff reported to Principal Skretta and numerous administrators that

the female student had reported to her and her school counselor that the male student had

approached her twice during the day, without an escort, and told her that she should kill herself.

Plaintiff had also learned that another student had overheard the male student threatening to kill

the female student. The female student had been hysterical and making suicidal comments and her

parent had to be contacted to take her to a crisis center.

   31. Plaintiff pointed out in her email that the male student had not had a Functional Behavioral

Hearing and a Behavioral Improvement Plan was not in place.

   32. The next day, Principal Skretta told Plaintiff to “leave it alone.”

   33. After Principal Skretta’s written remand, in the Spring of 2019, Plaintiff applied for one of

five open principal positions with the Defendant. To date, Plaintiff has not received the job.

   34. Thereafter, Principal Skretta continued to not include Plaintiff in meetings; Plaintiff

reported this conduct again in August of 2019.

   35. The other female assistant principal working beneath Principal Skretta at the building also

experienced harassing behaviors from him.

   36. On February 9, 2020, Principal Skretta reprimanded Plaintiff for not calling him about a

building evacuation following a smoke detector alarm while he was out of the building; however

Plaintiff was neither in charge of the building at the time, or in charge of crisis drills, or the only

assistant principal present.




                                                  5
              Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 6 of 13




    37. On February 24, 2020, Principal Skretta emailed her to reprimand her for not informing

him prior to contacting 911 regarding a student who was, at the time, aggressive and out of control;

again no reprimand was warranted.

    38. In March of 2020, Plaintiff again met with Defendant’s administrators and reported

Principal Skretta’s ongoing harassment, singling her out for public criticism and unfounded

reprimands.

    39. In April of 2020, Principal Skretta provided Plaintiff a poor performance evaluation, but

he had performed none of the three formal observations of her work prior to the evaluation and

conferences afterward. Plaintiff wrote and submitted a rebuttal to Principal Skretta’s evaluation.

Defendant did not remove the evaluation from her file.

    40. In July of 2020, Principal Skretta began to single out Plaintiff for time-reporting

requirements.

    41.   In the Summer and Fall of 2020, Principal Skretta continued to not invite Plaintiff to

meetings or inform of her schedule changes.

    42. The Defendant interviewed Principal Skretta and concluded that he had not retaliated

against Plaintiff.

    43. The Defendant admitted that the reprimand and the negative evaluation Principal Skretta

issued to Plaintiff were unfounded.

                                            Count I
                            Retaliation and Retaliatory Harassment
                                         Under Title IX

    44. Plaintiff hereby incorporates by reference each and every allegation heretofore pleaded.

    45. Title IX of the Education Amendments of 1972 (Title IX), 20 U.S.C. § 1681 and its

implementing regulation 34 C.F.R Part 106 prohibit discrimination based on sex and prohibit


                                                 6
                Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 7 of 13




retaliation against any individual who has made a complaint, testified, or participated in any

manner in an investigation into alleged noncompliance with Title IX. See 34 C.F.R. § 100.7(e).

    46. Plaintiff was entitled to raise complaints concerning student sexual harassment and to

participate in investigations concerning such harassment and likewise was entitled to the protection

against retaliation.

    47. Employees of federally funded educational institutions who raise complaints, or participate

in investigations, concerning sexual harassment of students are protected from retaliation by 34

C.F.R. § 100.7(e) and enjoy an implied private right of action for money damages to vindicate

their rights.

    48. Allegations of sexual assault by a student create a hostile environment or discriminatory

educational environment based on sex.

    49. Defendant had actual and/or constructive knowledge and notice of the reported sexual

assault complaints alleged herein.

    50. Plaintiff is protected under Title IX from retaliation for opposing sexual harassment and

sexual assault of a student.

    51. Plaintiff has a federal statutory right under Title IX to be free from retaliatory action for

protected participation or opposition under Title IX in a federally funded educational facility.

    52. Defendant, through Principal Skretta and his superiors, ignored or disregarded Title IX’s

mandate for equal educational opportunities and protections for those who participate in reporting

and investigating complaints.

    53. Plaintiff engaged in the following protected activities:

            a. Properly reporting the sexual assault of a female student on or about March 21,

                 2019.


                                                  7
             Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 8 of 13




           b. Properly reporting on April 1, 2019, Principal Skretta’s retaliatory and improper

               written reprimand of her for properly reporting the sexual assault of a female

               student.

           c. Later in April of 2019, properly reporting that the same female student’s alleged

               assailant was not being properly supervised on school premises during school

               hours.

           d. Properly reporting continued harassment of the same female student in April and

               May of 2019.

           e. In March of 2020, again reporting Dr. Skretta’s ongoing retaliatory harassment of

               her.

           f. In April of 2020, Plaintiff reported Dr. Skretta’s improper and untrue negative

               performance review of her.

   54. After Plaintiff engaged in the foregoing protected activities, and as a result of this,

Defendant retaliated against Plaintiff by:

           a. Issuing false and improper written reprimands.

           b. Issuing false and improper negative performance review.

           c. Engaging in chronic, ongoing harassment of Plaintiff in the form of public verbal

               reprimands, singling Plaintiff out for unnecessary reporting requirements,

               excluding Plaintiff from communications, meetings and scheduling necessary for

               her to do her job.

           d. Failing to promote her.

           e. Failing to remove the improper reprimand and improper performance review.




                                              8
            Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 9 of 13




           f. Failing to stop Principal Skretta from continuing his ongoing harassment and

               retaliation.

   55. As a result of the unlawful retaliation and retaliatory harassment to which Plaintiff was

subjected, Plaintiff suffered economic damages, including lost income, both past and future, and

non-economic damages, including mental anguish, emotional distress, embarrassment, humiliation

and loss of enjoyment of life.

   56. Defendant, through its employees and agents, demonstrated deliberate indifference to Title

IX’s mandates for equal educational opportunities and no retaliation for protected activity.

   57. The aforesaid occurrences were the direct and proximate result of the negligence and

carelessness of Defendant WSU and its employees and agents while acting within the scope and

course of their employment.

   58. Defendant’s indifference and resulting action was wanton, willful and with reckless

disregard and neglect of Plaintiff’s rights, safety and well being, justifying the imposition of

punitive damages.


                                            Count II
                              Unlawful Harassment Based on Gender
                                  Under Title VII and Title IX

   59. Plaintiff incorporates by reference the allegations stated above and further states as follows:

   60. The Unified School District No. 500 is an employer within the meaning of Title VII and is

therefore covered by the Act.

   61. Plaintiff was an employee within the meaning of Title VII and, therefore, was entitled to

the protections of that Act regarding his employment with Unified School District No. 500.

   62. Plaintiff has satisfied the administrative and statutory prerequisites to bringing suit against

the Unified School District No. 500 for violation of Title VII.

                                                 9
            Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 10 of 13




   63. Title VII prohibits gender discrimination in hiring, firing, and other terms and conditions

of employment as well as harassment based on gender.

   64. Title IX prohibits gender discrimination at schools.

   65. Defendant subjected to Plaintiff to supervisory harassment based on her gender, in the form

of verbal harassment from Principal Skretta, Principal Skretta’s exclusion of Plaintiff from

necessary communications, meetings and scheduling; Principal Skretta’s unwarranted and

improper reprimands and performance reviews; Defendant’s failure to promote the Plaintiff; and

Defendant’s failure to put a stop to Principal Skretta’s conduct after Plaintiff repeatedly reported

his conduct to Principal Skretta’s superiors, who had the power to do something to stop it.

   66. The gender-based harassment of Plaintiff by Unified School District No. 500 affected the

terms and conditions of her employment and violated her rights to be protected under Title VII

from harassment based on gender.

   67. Principal Skretta’s reasons for Plaintiff’s reprimands and poor performance review were

pretextual in that they were false and procedurally improper.

   68. As a result of the harassment, Plaintiff suffered economic damages, including lost income,

both past and future, and non-economic damages, including mental anguish, emotional distress,

embarrassment, humiliation and loss of enjoyment of life.

   69. Defendant’s acts were willful, wanton and malicious and in reckless disregard for

Plaintiff's rights thereby entitling Plaintiff to punitive damages against Defendant.




                                                 10
            Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 11 of 13




                                           Count III
                        Unlawful Retaliation and Retaliatory Harassment
                                        Under Title VII

    70. Plaintiff incorporates by reference the allegations stated above and further states as follows:

    71. Plaintiff has satisfied the administrative and statutory prerequisites to bringing this claim

for retaliation and retaliatory harassment against the Unified School District No. 500 for violation

of Title VII.

    72. Plaintiff engaged in the following protected activities:

            a. Properly reporting the sexual assault of a female student on or about March 21,

                2019.

            b. Properly reporting on April 1, 2019, Principal Skretta’s retaliatory and improper

                written reprimand of her for properly reporting the sexual assault of a female

                student.

            c. Properly reporting continued harassment of the same female student in April and

                May of 2019.

            d. In March of 2020, again reporting Dr. Skretta’s ongoing retaliatory harassment of

                her.

            e. In April of 2020, Plaintiff reported Dr. Skretta’s improper and untrue negative

                performance review of her.

    73. After Plaintiff engaged in the foregoing protected activities, and as a result of this,

Defendant retaliated against Plaintiff by:

            a. Issuing false and improper written reprimands.

            b. Issuing false and improper negative performance review.




                                                  11
            Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 12 of 13




           c. Engaging in chronic, ongoing harassment of Plaintiff in the form of public verbal

               reprimands, singling Plaintiff out for unnecessary reporting requirements,

               excluding Plaintiff from communications, meetings and scheduling necessary for

               her to do her job; failing to promote her; failing to remove the improper reprimand

               and improper performance review; and failing to stop Principal Skretta from

               continuing his ongoing harassment and retaliation.

   74. As a result of the unlawful retaliation and retaliatory harassment to which Plaintiff was

subjected, Plaintiff suffered economic damages, including lost income, both past and future, and

non-economic damages, including mental anguish, emotional distress, embarrassment, humiliation

and loss of enjoyment of life.

   75. Defendant’s acts were willful, wanton and malicious and in reckless disregard for

Plaintiff's rights thereby entitling Plaintiff to punitive damages against Defendant.



                                    PRAYER FOR RELIEF

   76. Based on the foregoing, Plaintiff requests that this Court enter judgment against all

Defendants, awarding her: (1) back pay; (2) reinstatement or front pay; (3) compensatory or

noneconomic damages to fairly compensate him for the harm inflicted in an amount to be

determined by a jury; (4) punitive damages; (5) reasonable attorneys’ fees, costs and other

expenses associated with this action; and (6) such other relief as may be just and proper.




                                                 12
    Case 2:21-cv-02059 Document 1 Filed 02/02/21 Page 13 of 13




                                Respectfully submitted,


                                BROWN & CURRY, LLC


                                /s/Dan Curry
                                Sarah Brown, KS #12130
                                Dan Curry, KS #22750
                                406 W. 34th Street, Suite 810
                                Kansas City, MO 64111
                                (816) 756-5458
                                (816) 666-9596 (FAX)
                                sarah@brownandcurry.com
                                dan@brownandcurry.com
                                ATTORNEYS FOR PLAINTIFF


                          DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury of all issues so triable as a matter of right.

                                        /s/ Dan Curry
                                        Dan Curry              KS # 22750
                                        Attorney for Plaintiff




                    DESIGNATION OF PLACE OF TRIAL

Plaintiff designates Kansas City, Kansas as the place where this case should be tried.

                                        /s/ Dan Curry
                                        Dan Curry              KS # 22750
                                        Attorney for Plaintiff




                                           13
